﻿On behalf of the delegation of Thailand, and on my own behalf, I should like to convey to Mr. Dante Caputo our warmest congratulations on his election to the presidency of the General Assembly at its forty-third session. As relations between Argentina and Thailand have been and continue to be very close, his election to his high office is a source of gratification for my country. We are confident that his great wisdom, vast experience and proven diplomatic ability will ensure that the Assembly will conduct its work in an effective manner, leading to the fruitful conclusion of this important session.
I should also like to pay a tribute to His Excellency Mr. Peter Florin, President of the Assembly at its forty-second session, for the skilful and able manner in which he performed his tasks during his tenure.
During the forty-first session of the General Assembly, in 1986, I stood at this rostrum and voiced my deep concern about problems and conflicts around the world. I said then with deep regret that it was hard to remain an optimist. I declared that we needed a new world order of peace and justice within which all nations could co-operate peacefully with one another and live in harmony. But today, two years after my somewhat pessimistic observation, the world appears to be a different place. In contrast to 1986 it is now easier for me to be an optimist. This year, 1983, has marked a new and more encouraging trend in international relations  a trend towards peace and accommodation·, a trend towards co-operation and even consensus among the permanent members of the Security Council·, a trend towards a world in which peaceful relations between States is no longer an abstract dream but is gradually becoming a part of reality. My Government welcomes these new trends and this new momentum with enthusiasm.
It is apparent to all that this momentum owes a great deal to the success of multilateral diplomacy. It owes a great deal to the dedication, perseverance and tireless efforts of the United Nations and its able Secretary-General.
Thailand's faith in the United Nations has never been shaken. Over the years, even during less optimistic times, commitment to the United Nations has always been a cornerstone of Thailand's foreign policy. Now, with seemingly increased political will for accommodation and peace around the world, the United Nations chances for success in achieving its noble tasks have become greater.
Events of recent months testify to the enhanced value and effectiveness of the United Nations when it is able to function in an environment of international accommodation between the super-Powers and of closer co-operation among the permanent members of the Security Council. The Afghan peace accords bring closer to reality the total withdrawal of foreign forces from Afghanistan and the exercise by the Afghan people of their right to self-determination, as has been called for by successive General Assembly resolutions. The cease-fire in the Iran-Iraq war offers renewed hope for peace in the Persian Gulf. Recent talks between the two Cypriot communities provide the basis for lasting peace and stability on that island. The acceptance by Morocco and the POLISARIO Front of the Secretary-General's peace plan could bring to an end the conflict in Western Sahara. The recent breakthrough in the Namibian question offers hope for the attainment of self-determination and Independence by the Namibian people.
My delegation hopes that the breakthrough with regard to the Namibian question will have a spill-over effect on the prospects for the realization of peace and justice in the southern African region. We hope that this breakthrough will mark the beginning of the end of South Africa's apartheid system. Peace and justice in southern Africa will be possible only after the eradication of apartheid.
It is expected that progress towards peace in the Persian Gulf and in other regions of the world will help revitalize the peace process in the Middle East. For a permanent peace in the Middle East to become a reality, the question of Palestine must be resolved. It must be resolved in such a way as to take into consideration the inalienable rights of the Palestinian people as well as the legitimate security concerns of all States in the region. My delegation hopes that all these encouraging trends towards peace and harmony in the various regions of the world will gain momentum in the days and months ahead.
On the question of Kampuchea, this year also witnessed some movement towards a comprehensive political settlement of the problem. The most recent development was the Jakarta Informal Meeting held in Indonesia in July this year. It brought together for the first time the conflicting parties, including Viet Nam, the occupying Power. Representatives of other countries concerned in the region were also present.
However, in spite of those new developments, many obstacles still remain. The main objectives of the United Nations concerning Kampuchea, as reflected in repeated United Nations resolutions on the subject, remain implemented. As we meet here today, Vietnamese troops remain in Kampuchea. The restoration and preservation of Kampuchea's independence, sovereignty and territorial integrity has yet to be achieved. The Kampucheans have not been allowed to exercise their right to self-determination.
Thailand and the other members of the Association of South-East Asian Nations (ASEAN) would like to see a comprehensive political settlement of the Kampuchean problem as soon as possible. Ito this end, we are again submitting a draft resolution on the item "The situation in Kampuchea", in which we have included elements which we believe are necessary components of such a comprehensive political settlement. We believe that it is a fair and balanced draft resolution worthy of the full support of the members of the Assembly.
A first step in this process is the total withdrawal of Vietnamese forces from Kampuchea. There must also be an effective international presence, perhaps including peace-keeping forces, to ensure the withdrawal of foreign forces and to help maintain law and order in Kampuchea. We also envisage the formation of an interim administering authority to oversee the transition period and to prepare for free elections, which we hope will lead to true national reconciliation among the Kampuchean people. We remain hopeful that the future Kampuchean nation will be neutral, independent and non-aligned, posing no threat to any of its neighbours. 
My delegation would like to take this opportunity to express our deep appreciation to the President of the International Conference on Kampuchea„ Mr. Leopold Gratz, for his continuing effort towards finding a lasting political solution to the Kampuchean problem.
My delegation would also like to express its deep appreciation of the continuous efforts of the Secretary-General to find a lasting political solution to the Kampuchean problem. We hope that the international community will give the necessary support and encouragement in this another important mission for peace undertaken by the Secretary-General.	
In East Asia, my delegation maintains a deep interest in the Korean question. Thailand supports the proposal for detente between North and South Korea and my delegation hopes that both Koreas, through dialogues and political settlement, can realize their aspirations for eventual peaceful reunification.
The refugee problem in South-East Asia remains one of the most tragic consequences of the Indo-Chinese conflicts. With each passing year, the refugee problem has become increasingly complicated. Instead of genuine refugees, we have seen systematic migration of those seeking a better life. The alarming upsurge in boat arrivals from Viet Nam in 1987 and early 1988 and the unresolved dilemma of "long-stayers" warrant a more innovative and effective strategy to deal with this problem. When I met my ASEAN colleagues in Bangkok this past summer we called for the convening of a new international conference on Indo-Chinese refugees, under the auspices of the Secretary-General, by early 1989. Such a conference would provide an appropriate forum in which to set out such strategies. In this regard, the United Nations, in particular the United Nations High Commissioner for Refugees, should play a central role in persuading all concerned to participate in the common effort to meet this great and sad challenge to humanity.
On the question of disarmament; there is no doubt in anyone’s mind that genuine, symmetrical and verifiable arms limitation leading to general and complete disarmament is the means to achieve international peace, harmony and security. My delegation therefore welcomes the recent success in bilateral discussions and negotiations between the two super-Powers with a view to implementing a 50 per cent reduction of strategic weapons. My delegation also welcomes the ratification by the United States of America and the Union of Soviet Social is t Republics of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles. Those two events give a powerful momentum to the efforts to achieve general and complete disarmament. My delegation is hopeful that this momentum will provide a significant impetus to further progress in the multilateral disarmament process.
In our interdependent world, bilateral diplomacy must be complemented by multilateral diplomacy, and vice versa. My delegation therefore firmly supports United Nations efforts to rid the world of nuclear weapons and all weapons o£ mass destruction. Although no immediate breakthrough was accomplished, the third special session of the General Assembly devoted to disarmament served a useful purpose. It brought the members of the international community together and focused their attention on disarmament. During the session extensive exchanges of views took place. Those exchanges will undoubtedly serve as building blocks for the future. In addressing ourselves to the question of general and complete disarmament we must always be mindful that this includes chemical and biological as well as conventional weapons. Thailand supports the tireless efforts of the United Nations and the members of the international community to reach a verifiable agreement to control and eliminate chemical weapons. 
In regard to the question of disarmament in general, Thailand has always been concerned about the diversion of financial, material and human resources from development and welfare to armaments. My delegation therefore welcomes the growing recognition of the linkage between disarmament and development. We are encouraged by the success of the recent International Conference on the Relationship between Disarmament and Development.
Another serious problem for mankind is that of narcotic drugs. Thailand has always been in the forefront in the global war against narcotic drugs. Drug abuse is destructive to our generation, and will be to future ones as well. The United Rations campaign against illicit drugs must be strengthened and sustained. To fight this global menace we need to act decisively and in a concerted way. We need an increased world-wide commitment and co-ordination within the United Nations framework to combat the international drug problem.
Let us turn our attention to the question of human rights. A new world order of peace and justice cannot come about without universal respect for human rights. Indeed, faith in fundamental human rights is a corner-stone and a guiding principle of the United Nations. Lessons of history have shown us that disregard for human rights and fundamental freedoms has always been a major cause of international tension and conflict. As we mark the fortieth anniversary of the Universal Declaration of Human Rights this year, let us reaffirm our commitment to honour all the provisions of the Declaration.
Turning to the subject of economic development, I cannot hide the fact that Thailand's economic growth rate of 7.1 per cent for the year 1986 to 1987 and expected rate of 8 per cent for this year are a source of gratification to my delegation. Although we are becoming increasingly industrialized, Thailand remains overall an agricultural society. The livelihood of approximately 80 per cent of Thailand's population depends on agriculture. 
Thailand's economic progress owes a great deal to the existence of a stable form of government, a sizeable domestic market and efficient economic measures as well as the endowment of a skilled and semi-skilled labour force. It also owes a lot to the practice of forward-looking planning. In all, hard work and responsible behaviour have contributed substantially to Thailand's economic success. It is hard-earned and indigenous.
Thailand remains concerned with rising protectionist measures. The existence of trade barriers, farm subsidies and other support programmes in developed countries has adversely affected the export earnings of developing countries and the well-being of their peoples. That directly hurts Thailand, the majority of whose population is dependent on agricultural earnings. We join the world community in urging those countries to reverse these protectionist trends. In this connection, Thailand attaches great importance to the Uruguay round of multilateral trade negotiations, which should bring liberalization of and better discipline in the world trade system.
On agriculture in particular, Thailand, along with other free-agricultural trade advocates, especially the Cairns Group countries, is seeking comprehensive reform through liberalization. We also look forward to seeing tangible progress in negotiations on this important issue by the mid-term review at Montreal this December.
On the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, my delegation feels that it is important for the countries in Africa to pursue and deepen their reform processes. Moreover, the international community should try to mobilize additional resources to assist African countries during the remaining term of the Programme of Action. Thailand, for its part, will continue to do its best to facilitate the comprehensive implementation of the Programme of Action. 
The awarding of the 1988 Nobel Peace Prize to the United Nations peace-keeping forces is another reflection of international recognition of the valuable contribution by the United Nations to the maintenance of international peace and security. I should like to pay a warm tribute to our Secretary-General, Mr. Javier Perez de Cuellar. His tireless efforts to ensure world peace and justice have clearly borne fruit. We have our full support in the continued performance of his noble and difficult task. I once again salute him and the able members of the United Nations Secretariat for their hard work and dedication.
Having reviewed the recent developments around the world, I can conclude that the general outlook is encouraging. It does seem that there is increased momentum towards a new world order of peace and justice. We must work hard together to keep this momentum alive. Each and every one of us must do what we can to contribute to the cause of world peace, justice and progress.
